Exhibit 10.4
IXYS CORPORATION
2009 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT AND AGREEMENT

         
Name:
  Option Number:    
Address:
  Plan Name:   2009 Equity Incentive Plan
Employee ID:
       

Effective                     , 20___, (“Grant Date”), you have been granted [a
qualified/non-qualified] stock option to purchase                     
(                    ) shares of IXYS Corporation common stock at an Exercise
Price of $                      per share pursuant to the IXYS Corporation 2009
Equity Incentive Plan (the “Plan”). Except as otherwise defined herein, terms
with initial capital letters shall have the same meanings set forth in the Plan.
A copy of the Plan is attached to this Notice and Agreement. The terms and
conditions of the Plan are incorporated herein by this reference. Subject to the
terms and conditions of the Plan, this Option shall become “vested” and
exercisable over a period of [___(___)] years beginning on the Grant Date as
follows:
          [Insert vesting schedule]
By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.
Please return a signed copy of this Notice of Stock Option Grant and Agreement
to [insert contact name and address of the Company], and retain a copy for your
records.

                IXYS Corporation          
 
             
By:
      Dated:      
 
              [Insert Title]          
 
              PARTICIPANT          
 
             
 
      Dated:                   [Insert Title]          

